Justice KITTREDGE.
Appellant John S. Rainey brought this action in circuit court against the Honorable Nikki R. Haley, Governor of South Carolina, seeking declarations that Governor Haley, during her service as a member of the House of Representatives, committed violations of the State Ethics Act.1 The circuit court dismissed the action for lack of jurisdiction, finding the House Ethics Committee has exclusive jurisdiction to hear complaints of ethics violations against its own members. We agree and affirm.
I.
Appellant filed a Complaint in circuit court seeking a declaration that Governor Haley violated the State Ethics Act while serving as a member of the House of Representatives.2 Specifically, the Complaint sought declarations that Governor Haley failed to disclose a reason for recusing herself from a vote, failed to abstain from a vote, solicited money from registered lobbyists for the benefit of her employer, and concealed all of the aforementioned activity by making false and incomplete disclosures required by law.3
Governor Haley filed a motion to dismiss in the circuit court based on lack of subject matter jurisdiction and standing. *323After a hearing, the circuit court dismissed the action, finding it lacked subject matter jurisdiction because the Legislature had granted exclusive authority to the House Ethics Committee to hear such matters. The court denied Appellant’s Rule 59(e), SCRCP, motion to reconsider. This appeal followed.
Subsequent to the dismissal of his circuit court action, Appellant filed a complaint asserting the identical charges against Governor Haley with the House Ethics Committee. After a full merits hearing, the House Ethics Committee dismissed all of the claims, finding Governor Haley had not violated the law.
II.
Appellant contends the circuit court erred in dismissing the Complaint. We disagree.
A.
The cardinal rule of statutory construction is to ascertain and effectuate the intent of the legislature. Hodges v. Rainey, 341 S.C. 79, 85, 533 S.E.2d 578, 581 (2000). “Where the statute’s language is plain and unambiguous, and conveys a clear and definite meaning, the rules of statutory interpretation are not needed and the court has no right to impose another meaning.” Id. (“Under the plain meaning rule, it is not the court’s place to change the meaning of a clear and unambiguous statute.”).
South Carolina circuit courts are vested with original jurisdiction in civil and criminal cases, except those cases in which exclusive jurisdiction shall be given to inferior courts, and shall have such appellate jurisdiction as provided by law. S.C. Const, art. V, § 11. “In determining whether the Legislature has given another entity exclusive jurisdiction over a case, a court must look to the relevant statute.” Dema v. Tenet Physician Servs.-Hilton Head, Inc., 383 S.C. 115, 121, 678 S.E.2d 430, 433 (2009).
The Legislature has established a comprehensive statutory scheme for regulating the behavior of elected officials, public employees, lobbyists, and other individuals who present for public service. See generally S.C.Code Ann. §§ 2-17-5 to - *324150 (Supp.2011); S.C.Code Ann. §§ 8-13-100 to -1520. To enforce the State Ethics Act, the Legislature statutorily created the State Ethics Commission and the Senate and House Legislative Ethics Committees, respectively. See S.C.Code Ann. §§ 8-13-310 and -510.
Although the State Ethics Commission is generally responsible for the handling of ethical violations by most public officials and employees, the House and Senate Legislative Ethics Committees are charged with the exclusive responsibility for the handling of ethics complaints involving members of the General Assembly and their staff. See S.C.Code Ann. § 8-13-530 (noting the Ethics Committees are authorized to receive and hear complaints regarding ethical violations of members or staff of the appropriate house); S.C.Code Ann. § 8-13-320(9) (noting the Ethics Commission is authorized to initiate or receive complaints and make investigations concerning public officials or public employees, except those concerning members or staff of the General Assembly). The respective Committees are authorized to receive, investigate, and hear all complaints alleging a violation of the State Ethics Act by its own members or staff. See S.C.Code Ann. § 8-13-5404 (outlining the procedures to be followed when a complaint is filed with the Legislative Ethics Committee); see also S.C. House of Representatives Rule 4.16 (delineating procedure for investigation and hearings).
*325The extensive and unambiguous statutory scheme contemplates the receipt, processing and resolution of ethics complaints against members of the General Assembly in the respective chambers of the Legislature. Therefore, it is clear the Legislature intended the respective Ethics Committees to have exclusive authority to hear alleged ethics violations of its own members and staff.
B.
The statutory scheme, however, does provide one limited situation where the circuit court may receive and act on an ethics complaint, to the exclusion of the Ethics Committees:
No complaint may be accepted by the ethics committee concerning a member of or candidate for the appropriate house during the fifty-day period before an election in which the member or candidate is a candidate. During this fifty-day period, any person may petition the court of common pleas alleging the violations complained of and praying for appropriate relief by way of mandamus or injunction, or both. Within ten days, a rule to show cause hearing must be held, and the court must either dismiss the petition or direct that a mandamus order or an injunction, or both, be issued. A violation of this chapter by a candidate during this fifty-day period must be considered to be an irreparable injury for which no adequate remedy at law exists.
S.C.Code Ann. § 8-13-530(4).
Absent this one narrow situation within the fifty-day period before an election, the Legislature has granted exclusive authority over ethical complaints to the appropriate Ethics Committee. “The canon of construction ‘expressio unius est exclusio alteráis’ or ‘inclusio unius est exclusio alteráis’ holds that ‘to express or include one thing implies the exclusion of another, or of the alternative.’ ” Hodges, 341 S.C. at 86, 533 S.E.2d at 582 (quoting Black’s Law Dictionary 602 (7th ed. 1999)). Moreover, the necessity of the circuit court’s fifty-day window is self-evident during the final days of an election, where time is of the essence and an immediate remedy may be warranted.5 It is therefore clear the Legislature intended the *326respective Ethics Committee to otherwise have exclusive authority to hear alleged ethics violations of its own members and staff.
Appellant asserts the case of Ford v. State Ethics Commission supports the circuit court’s exercise of jurisdiction in this matter. 344 S.C. 642, 545 S.E.2d 821 (2001). Appellant’s reliance on Ford is misplaced. Ford in no manner lends support to the argument that the circuit court has jurisdiction to hear this action. Ford, a state senator, was the subject of a matter filed in the State Ethics Commission. Ford sought dismissal of the complaint on the ground that the State Ethics Commission lacked jurisdiction over a state senator’s conduct, as jurisdiction rested exclusively with the Senate Ethics Committee. Id. at 644, 545 S.E.2d at 822. The State Ethics Commission complaint was dismissed and we affirmed. Ford is in accord with our construction of the State Ethics Act.
C.
Finally, the South Carolina Constitution and this Court have expressly recognized and respected the Legislature’s authority over the conduct of its own members. See, e.g., Const. Art. 3, § 11 (stating each house has the authority to judge the election returns and qualifications of its own members); Const. Art. 3, § 12 (providing that each chamber shall determine its owm rules of procedure, punish its members for disorderly behavior, and expel a member); see also Stone v. Leatherman, 343 S.C. 484, 541 S.E.2d 241 (2001) (finding court did not have jurisdiction over election result in light of Article 3, § 11 of the Constitution that provides the Senate has the authority to judge the election returns and qualifications of its own members); Scott v. Thornton, 234 S.C. 19, 106 S.E.2d 446 (1959) (finding the court had no jurisdiction in light of the *327constitutional provisions that require each house to judge the election returns and qualifications of its own members). Consequently, a court’s exercise of jurisdiction over Appellant’s ethical complaint against Governor Haley would not only contravene the clear language of the State Ethics Act, it would also violate separation of powers.6 See S.C. Const, art. I, § 8 (“In the government of this State, the legislative, executive, and judicial powers of the government shall be forever separate and distinct from each other, and no person or persons exercising the functions of one of said departments shall assume or discharge the duties of any other.”).
In sum, ethics investigations concerning members and staff of the Legislature are intended to be solely within the Legislature’s purview, to the exclusion of the courts, except in the singular circumstance expressly provided for in section 8-13-530(4).
AFFIRMED.
TOAL, C.J., and PLEICONES, J., concur.
BEATTY, J., concurring in result in a separate opinion in which HEARN, J., concurs.

. S.C.Code Ann. §§ 8-13-100 to -1520 (Supp.2012).


. Appellant contended the court had jurisdiction pursuant the Declaratory Judgments Act, S.C.Code Ann. §§ 15-52-10 to -140 (Supp.2012).


. The Complaint also asserted Governor Haley’s actions violated section 2-17-80 of the South Carolina Code (Supp.2012), dealing with prohibited acts of members of the legislature in connection with lobbyists, and section 16-9-10 of the South Carolina Code (Supp.2012), which concerns perjury.


. Section 8-13-540 provides extensive procedures to the Legislative Ethics Committees for receiving, investigating, sanctioning, and dispensing with a complaint. The Committee shall conduct a confidential, preliminary investigation. If it finds that probable cause exists to support an alleged violation, the Committee shall render an advisory opinion. If the member fails to comply with the opinion, the Committee shall convene a formal hearing. After the hearing, the Committee determines its findings of fact. If it finds, based on competent and substantial evidence, the member has committed a violation, the Committee shall administer a public or private reprimand, determine that a technical violation has occurred, recommend expulsion of the member, and/or refer the matter to the Attorney General in the case of an alleged criminal violation. If the Committee finds the member has not violated a code or statutory provision, it shall dismiss the charges.
At all times, the Committee must afford appropriate due process protections, including the right to counsel, the right to call and examine witnesses, the right to cross-examine, and the right to introduce exhibits. An appeal from the Committee’s action is to the full legislative body.


. Even in such an instance, the Legislature has limited the remedy that the circuit court can impose. See S.C.Code Ann. § 8-13-530 ("Within *326ten days, a rule to show cause hearing must be held, and the court must either dismiss the petition or direct that a mandamus order or an injunction, or both, be issued.”). Thus, the circuit court is not authorized to issue the enumerated sanctions the Committees are authorized to issue. Cf. id. § 8-13-540(3) (stating that if the Ethics Committee finds a violation, it shall administer a public or private reprimand, determine that a technical violation has occurred, recommend expulsion of the member, or refer the matter to the Attorney General for investigation in the case of an alleged criminal violation).


. In light of our conclusion, we need not reach the remaining issues on appeal. See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598 (1999) (appellate court need not address remaining issues when disposition of prior issue is dispositive).